Citation Nr: 1710688	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-45 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1989.  In December 2009, the Veteran was found incompetent and his mother was appointed his custodian.  In September 2016, the Veteran was found competent, and no longer has a custodian. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The January 2009 rating decision denied the Veteran's claims for entitlement to service connection for herpes and for HIV.  The Veteran filed a notice of disagreement (NOD) on both issues in February 2009.  A statement of the case was issued in October 2010.  In November 2010, the Veteran perfected an appeal of only the issue of entitlement to service connection for herpes. 

The Veteran appeared at a Travel Board hearing at the RO in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter has previously been before the Board in September 2013 and March 2016.  In September 2013, the matter was remanded for additional development.  In March 2016, the Board found the requested development had not been completed and remanded it once more. 

The matter was readjudicated in a September 2016 supplemental statement of the case (SSOC) and is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The development actions requested in the Board's March 2016 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The March 2016 remand stated that the AOJ was to exhaust reasonable administrative attempts to obtain copies of the Veteran's service treatment records (STRs).  The AOJ contacted the National Personnel Records Center (NPRC) via a PIES request in March 2016 to request the status update on a request for STRs sent in December 2013.  The NPRC responded that it had uploaded the records in December 2013 referencing a prior PIES request number.  However, the March 2016 remand had specifically identified that the STRs were not in the Veteran's claims file.  In fact, the March 2016 PIES request stated the STRS were not in the claims file.  Nevertheless, the AOJ took no further action to obtain the records, and notified the Veteran that the records could not be obtained.  

The Board finds that these efforts did not exhaust reasonable administrative attempts.  The record does not document that the AOJ attempted to verify the upload of documents by the NPRC; nor does it demonstrate the AOJ made a second, new request for the documents to be uploaded.  It relied on the response from NPRC that the requested action had taken place in December 2013, when the record clearly showed it had not.  Therefore, the requested development actions were not substantially complied with, and this matter must be remanded to ensure compliance with the March 2016 remand. 

The Board further notes that if VA in unable to obtain the Veteran's STRs and it is through no fault of the Veteran, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The heightened duty to assist Veterans in developing facts pertinent to a claim in a case where STRs are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401   (1991).  Where the Veteran's STRs have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony. Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Thus, if the Veteran's STRs are found to be unavailable, the AOJ should advise the Veteran of alternative sources of records and assist him in obtaining any addition development. 

Additionally, the Board notes that additional records identified in the record are outstanding.  The claims file contains a Medical Board report from November 1988 which identified treatment and inpatient care at the U.S. Naval Hospital in Yokosuka, Japan.  The report states the Veteran had been admitted to the General Ward in September 1988 and subsequently followed by the Internal Medicine Clinic on an outpatient basis.  Although, the Veteran's treatment at this facility was related to his asthma, there is a reasonable probability that it may contain record relating to the Veteran's other conditions at the time.  Upon remand, the AOJ should attempt to obtain the Veteran's treatment records from the U.S. Naval Hospital in Yokosuka, Japan. 

The AOJ should also make one final attempt to obtain the records from the Paradise Valley Hospital and Maryvale Hospital.  The Board recognizes that the AOJ sent a letter to the Veteran in April 2016 to obtain signed authorization forms for the release of records from those facilities.  However, since the claim is being remanded for other development, the Veteran should be given one more opportunity to provide authorization.  Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not cooperate in the development of his claim, it may result in adverse action.  

Finally, the Board notes that the Veteran has not been provided an examination for his claim.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Here, the Veteran has stated that he was treated for genital sores that were diagnosed as herpes while in service.  While the Veteran is not competent to diagnosis his condition, he is competent to describes his symptoms.  Further, he stated that the symptoms were similar to those he now experiences for a condition that is diagnosed as herpes.  Medical records also document current treatment for herpes.  However, the record remains insufficient to determine if the current diagnosis of herpes is related to the symptoms the Veteran states that he experienced while in service.  Therefore, under McLendon the Veteran must be provided with an examination to determine if there is a causal nexus between his current condition and that which he experienced in service.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for herpes.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified providers, Paradise Valley Hospital, Maryvale Hospital, and the U.S. Naval Hospital in Yokosuka, Japan.  

The Veteran should be informed that if the releases are not signed, VA will not be able to obtain records that may support his claim. 

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Exhaust all reasonable administrative attempts to obtain copies of the Veteran's STRs.  

The AOJ should note that relying on responses related to past responses for records requests is not sufficient to exhaust administrative attempts.  At a minimum a new request for the records should be made and documented in the claims file.  

All documents received in relation to administrative attempts to obtain STRs, shall be associated with the with the Veteran's claims file and notated as having been received in response to a request for records. 

If after reasonable administrative attempt to obtain the records have been exhausted the records the records remain unavailable, make a formal finding of their unavailability.  Provide the Veteran notice of the finding and appropriate time to respond.  

Additionally, the Veteran should be provided with a list of alternative sources that may be used to supplement or substitute for STRs, as identified in the VA Adjudication Procedure manual at M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2(b). 

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature, etiology and severity of his herpes.  

The examiner is requested to review the claims folder, to include this remand.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's herpes is related to an event, disease or injury during active service.  

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the symptoms he experience in service.  See the Veteran's formal statements in August 2008, November 2008, and April 2009; and his July 2013 hearing testimony.  The examiner is reminded the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




